FILED
                           NOT FOR PUBLICATION                                 JAN 22 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

RONALD WESLEY CHURCH,                            No. 11-17374

              Petitioner - Appellant,            D.C. No. 2:08-cv-01563-DGC

  v.
                                                 MEMORANDUM*
STATE OF ARIZONA and CHARLES L.
RYAN, Director, Arizona Department of
Corrections,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted January 15, 2013**
                             San Francisco, California

Before: WALLACE, FARRIS, and BYBEE, Circuit Judges.

       Ronald Wesley Church appeals from the district court’s order denying his 28

U.S.C. § 2254 habeas corpus petition. We have jurisdiction under 28 U.S.C. §§ 1291



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concluded that this case was suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
and 2253(a). We affirm.

      We conclude that there is insufficient evidence to find that Church’s counsel

performed deficiently. Even if Church’s counsel had performed deficiently in failing

to adequately inform the state trial court as to Church’s conditional competency and

judicially mandated requirement to take competency-restoring medication, however,

Church has failed to show prejudice because the state trial judge engaged in an

extended colloquy with Church to evaluate Church’s competency on the day of trial,

which questioning confirmed to the trial judge that Church was competent. Given the

trial court’s first-hand evaluation of Church on the day of trial, we conclude that there

is no reasonable probability that if Church’s counsel had presented complete

information to the trial court as to his conditional competency and asked for a

continuance on that basis that the trial court would have granted such a continuance.

We thus conclude that the last reasoned Arizona state court decision denying Church

post-conviction relief was not contrary to, or an unreasonable application of, clearly

established United States Supreme Court precedent. See 28 U.S.C. § 2254(d); see also

Strickland v. Washington, 466 U.S. 668, 687, 694–96 (1984).

      AFFIRMED.




                                           2